August 26, 2014




                              JUDGMENT

                The Fourteenth Court of Appeals
                BRANDON KYLE ALEXANDER, Appellant

NO. 14-13-00445-CR                      V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

                BRANDON KYLE ALEXANDER, Appellant

NO. 14-13-00446-CR                      V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

       In Cause No. 14-13-00445-CR, Brandon Kyle Alexander appeals from a
judgment signed April 19, 2013. This cause was heard on the transcript of the
record of the court below. Having considered the record in Cause No. 14-13-
00445-CR, this Court holds that there was no error in the judgment. The Court
orders the judgment in Cause No. 14-13-00445-CR AFFIRMED. We further order
this decision certified below for observance.


      In Cause No. 14-13-00446-CR, Brandon Kyle Alexander appeals from a
judgment signed April 19, 2013. This cause was heard on the transcript of the
record of the court below. Having considered the record in Cause No. 14-13-
00446-CR, this Court holds that there was no error in the judgment. The Court
orders the judgment in Cause No. 14-13-00446-CR AFFIRMED. We further order
this decision certified below for observance.